                             2:17-cr-20003-SLD # 66        Page 1 of 6
                                                                                                    E-FILED
                                                                       Thursday, 15 April, 2021 10:04:35 AM
                                                                              Clerk, U.S. District Court, ILCD
                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                    URBANA DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                Plaintiff,                        )
                                                  )
 v.                                               )       Case No. 2:17-cr-20003-SLD
                                                  )
 ERNESTO VASQUEZ,                                 )
                                                  )
                Defendant.                        )

                                              ORDER

       Before the Court are Defendant Ernesto Vasquez’s Motion to Reconsider Order Denying

Amended Motion for Compassionate Release, ECF No. 62, and Motion for Leave to File Under

Seal, ECF No. 63. For the reasons that follow, the motion to reconsider is DENIED, and the

motion for leave to file under seal is GRANTED.

                                        BACKGROUND

       Defendant was sentenced to a total of 144 months of imprisonment for conspiracy to

distribute controlled substances with intent to distribute and possession of a firearm by a

prohibited person. See Judgment 1–2, ECF No. 41. He is currently serving his sentence at

Federal Correctional Institute (“FCI”) Terre Haute in Terre Haute, Indiana and is scheduled to be

released February 19, 2027. See Find an inmate, Fed. Bureau of Prisons (“BOP”),

https://www.bop.gov/inmateloc/ (search for Ernesto Vasquez and click on register # 21911-026)

(last visited Apr. 15, 2021). In light of the ongoing COVID-19 pandemic, Defendant filed a pro

se motion asking to be released from prison. Mot. Compassionate Release, ECF No. 57. The

Court appointed counsel to represent Defendant. See Sept. 4, 2020 Text Order. An amended

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A) was filed by counsel on



                                                 1
                             2:17-cr-20003-SLD # 66            Page 2 of 6




September 30, 2020. Am. Mot. Compassionate Release, ECF No. 60. The United States

opposed Defendant’s request for compassionate release. Resp., ECF No. 61.

         On December 8, 2020, the Court denied Defendant’s request for compassionate release

after finding he had not established that he met § 3582(c)(1)(A)’s exhaustion requirement. Dec.

8, 2020 Text Order. That same day, Defendant filed a motion to reconsider, arguing that he did

exhaust his administrative remedies and providing documentation that he made a request for

compassionate release to the warden of FCI Terre Haute which was denied on April 9, 2020.

Mot. Reconsider 2; Warden Denial, Mot. Reconsider Ex. A, ECF No. 62 at 4.

                                             DISCUSSION

    I.       Legal Standard

         “[A] judgment of conviction that includes . . . a sentence [of imprisonment] constitutes a

final judgment” that can be modified in only certain enumerated circumstances. 18 U.S.C.

§ 3582(b). As relevant here:

         [a] court, upon motion of the Director of the [BOP], or upon motion of the
         defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the
         lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         . . . after considering the factors set forth in section 3553(a) to the extent that they
         are applicable, if it finds that (i) extraordinary and compelling reasons warrant
         such a reduction

and that a reduction is “consistent with applicable policy statements issued by the Sentencing

Commission.” Id. § 3582(c)(1)(A). “The defendant has the burden to show he is entitled to a

sentence reduction.” United States v. Ebbers, 432 F. Supp. 3d 421, 426 (S.D.N.Y. 2020); cf.

United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party with an affirmative goal

and presumptive access to proof on a given issue normally has the burden of proof as to that

issue.”).

                                                    2
                           2:17-cr-20003-SLD # 66          Page 3 of 6




   II.      Analysis

            a. Exhaustion

         Defendant has now provided evidence that he submitted an administrative request for

compassionate release to the warden of his facility which was denied on April 9, 2020. See

Warden Denial. He did not file his pro se motion for compassionate release until September

2020, so he clearly waited at least thirty days from the date the warden received the request

before filing his motion with the Court. As such, he has met the exhaustion requirement, see 18

U.S.C. § 3582(c)(1)(A), and the Court proceeds to the merits of his request for compassionate

release.

            b. Merits

         Defendant argues that “the COVID-19 pandemic can constitute an extraordinary and

compelling reason for release,” Am. Mot. Compassionate Release 2, and that he is at risk for

“serious illness or even death if he contracts the virus” because of his sleep apnea and cirrhosis

of the liver, id. at 5. The United States argues that the Court should deny Defendant’s request for

compassionate release because “the fear of contracting a disease is not an extraordinary and

compelling reason warranting a sentence reduction” and “the Section 3553(a) factors do not

warrant a sentence reduction.” Resp. 1 (quotation marks omitted).

         To the extent Defendant claims that the COVID-19 pandemic alone constitutes an

extraordinary and compelling reason for release, see Am. Mot. Compassionate Release 2, that

argument is denied for the reasons stated in United States v. Hedeen, No. 4:16-cr-40051-SLD

(C.D. Ill. July 14, 2020), and United States v. Williams, No. 2:12-cr-20011-SLD (C.D. Ill. July

13, 2020). The Court has, however, previously found that a defendant establishes an

extraordinary and compelling reason for release if he suffers from an underlying condition that



                                                 3
                                2:17-cr-20003-SLD # 66               Page 4 of 6




puts him at risk for serious illness or death should he contract COVID-19. See, e.g., United

States v. Smith, No. 2:17-cr-20056-SLD-EIL, 2021 WL 262553, at *2 (C.D. Ill. Jan. 26, 2021)

(noting that this conclusion “is consistent with the Sentencing Commission’s ‘working

definition’ of extraordinary and compelling reasons” (quoting United States v. Gunn, 980 F.3d

1178, 1180 (7th Cir. 2020))). And here, Defendant has a condition—cirrhosis—that the Centers

for Disease Control and Prevention (“CDC”) state “can make [one] more likely to get severely ill

from COVID-19.” People with Certain Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last updated Mar. 29, 2021). 1 Defendant has therefore established an

extraordinary and compelling reason for release. 2

         The Court’s decision, then, comes down to the § 3553(a) factors. See United

States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021) (“Because of the importance of

the § 3553(a) factors, courts are not compelled to release every prisoner with

extraordinary and compelling health concerns.”). The § 3553(a) factors include: “the

nature and circumstances of the offense and the history and characteristics of the

defendant,” 18 U.S.C. § 3553(a)(1); “the need for the sentence imposed to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment


1
  At the time the United States filed its response, the CDC guidelines suggested that cirrhosis “‘might’ place
someone at greater risk” for severe illness from COVID-19. Resp. 12 (quoting People with Certain Medical
Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html (last visited Oct. 6, 2020)). The United States suggested the Court
should distinguish between conditions the CDC state might increase an individual’s risk for severe illness from
COVID-19 and conditions the CDC state do increase an individual’s risk. See id. Because the CDC appear to no
longer make this distinction—instead, they primarily state that all listed health conditions can make an individual
more likely to get severely ill from COVID-19, the exception being for high blood pressure which they state
possibly can make an individual more likely to get severely ill, People with Certain Medical Conditions, supra (last
updated Mar. 29, 2021)—the Court will not either.
2
  Because Defendant has at least one condition the CDC recognize makes him more vulnerable to severe illness
from COVID-19, the Court need not address his argument that sleep apnea also makes him more vulnerable to
severe illness.

                                                         4
                              2:17-cr-20003-SLD # 66              Page 5 of 6




for the offense,” id. § 3553(a)(2)(A); “the need for the sentence imposed to afford

adequate deterrence to criminal conduct,” id. § 3553(a)(2)(B); and “the need for the

sentence imposed to protect the public from further crimes of the defendant,” id.

§ 3553(a)(2)(C).

        Here, these factors weigh against granting Defendant release. Defendant

possessed and distributed over a kilogram of methamphetamine in the Danville, Illinois

area. See Revised Presentence Investigation Report (“PSR”) ¶¶ 13, 18–22, 24, 27, ECF

No. 35. He also unlawfully possessed multiple firearms as part of the offense conduct.

Id. ¶ 25. Defendant’s Sentencing Guidelines range was 151 to 188 months of

imprisonment for the drug offense. 3 Id. ¶ 77. The Court sentenced him to 144 months of

imprisonment because he had a limited criminal history, see id. ¶ 47 (noting that

Defendant had one prior conviction for driving under the influence of alcohol), and an

adequate employment history, see id. ¶ 69 (noting that Defendant “has remodeled homes,

mowed yards, cut trees and done mechanical work during remodels” and “has gained

skills in forklift driving, roofing, siding, and windows”).

        Defendant has served less than half of this sentence. See id. at 1 (noting that

Defendant has been detained since approximately December 2016). He is not scheduled

to be released for another approximately six years. See Find an inmate, supra. To reduce

Defendant’s sentence by more than half would deprecate the seriousness of the offense

and undermine the need to provide for adequate deterrence and promote respect for the

law. The Court would still deny Defendant’s request for compassionate release after

considering the merits, so it will not reconsider its December 8, 2020 Text Order.


3
 The statutory maximum term of imprisonment on the firearms offense was 120 months, so that was also the
Guidelines range for that offense. PSR ¶ 77.

                                                       5
                          2:17-cr-20003-SLD # 66      Page 6 of 6




                                       CONCLUSION

       Accordingly, Defendant Ernesto Vasquez’s Motion to Reconsider Order Denying

Amended Motion for Compassionate Release, ECF No. 62, is DENIED. His Motion for Leave

to File Under Seal, ECF No. 63, is GRANTED because his medical records should be sealed.

       Entered this 15th day of April, 2021.

                                                          s/ Sara Darrow
                                                         SARA DARROW
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                               6
